Title: To James Madison from Edward Caffarena, 2 August 1808
From: Caffarena, Edward
To: Madison, James



Excellence
Genoa 2d. August 1808

I have the honor of transmitting Your Excellency the Copy of a Letter I have receiv’d from the Prefect of this Department.  Before I conform to his request, I think it my duty to demand Your Excellency’s consent, and have in the interim answerd him that such were my intentions.  Some of the Consuls and Agents here have, as I am told, sent their petitions direct to the Minister of the foreign Department.  Others have sent them to the Representatives of their Government at Paris; on this likewise I beg to be honord with Your Excellency’s instructions.  There are two ViceConsuls that were named by Mr. Kuhn, one on the Eastern, and the other on the Western Coast, who seem very desirous of keeping in place and want to apply to the Minister of the foreign Department to obtain his approbation, but I have orderd them to take no steps whatsoever till I hear from Your Excellency.
I have been inform’d that Mr. Ths. Hall Storm Brother in law of Mr. Kuhn had been named Consul for the United States at this Port.  Said Gentleman has been detained several months in prison in Sardinia where he went as Commander of a French Privateer, and was there arrested for his irregular proceedings, too long to enumerate.  His Vessel had appeard on various occasions with different Colours, that of the United States not excluded; at last however he has been set at liberty, and is gone to Malta or Gibraltar.  He could not yet be aware of his nomination to the Consulship, but as he may be said to have absconded from hence, and having since figured in so unbecoming a manner in this neighbourhood I do not suppose he will be much inclined to return to these parts, nor would it even be suitable to his interest.  It is from a person who acts as American Agent in Sardinia, that I receiv’d the above intelligence which I only mention for Your Excellency’s information, as I do not mean to cast the least reflection on Mr. Storm, or to cause him any prejudice.  The public report was much more to his disadvantage than what the real truth would have been.  I have the honor to be with the most profound respect Your Excellency’s Most Obedient and most Humble Servant

Edward Caffarena

